DETAILED ACTION
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on 05/27/2022 for application number 17/826,808. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-11 are presented for examination.

Priority
This application has claimed the benefit as a CON of Application Number 17/129,027 (US Pat. No. 11,409,410) filed on 12/21/2020, which claims benefit of PRO Application Number 63/078,317 filed 09/14/2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/16/2022 and 7/5/2022 were filed before the mailing date of the first office action on the merits. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (US 2018/0173930 A1).

Regarding claim 1, Han teaches a computer system [Fig. 1A, (100), Para. 98], comprising: 
a biometric sensor [Fig. 1A, (169), Para. 110, fingerprint sensor]; 
a display generation component [Fig. 1A, (156), Para. 107]; 
one or more processors [Fig. 1A, (120), Para. 103]; and 
memory storing one or more programs configured to be executed by the one or more processors [Fig. 1A, (102), Para. 102], the one or more programs including instructions for: 
displaying, via the display generation component, a user interface for enrolling a biometric feature [Fig. 5A, Para. 241, touch ID setup screen]; 
while displaying the user interface for enrolling the biometric feature, receiving one or more enrollment inputs via the biometric sensor [Figs. 5B-5J, Paras. 242-250, a plurality of inputs by the user scanning a fingerprint to be enrolled];
in response to receiving the one or more enrollment inputs, enrolling a first biometric feature [Fig. 5K, Para. 251, completed enrollment of fingerprint]; and 
after successfully enrolling the first biometric feature, prompting a user to enroll a second biometric feature that is different from the first biometric feature [Fig. 5N, (554), Paras. 255-256, allowing a user to enroll another fingerprint].

Regarding claim 2, Han teaches all of the limitations of claim 1 as described above. Han further teaches wherein: prompting a user to enroll a second biometric feature that is different from the first biometric feature includes concurrently displaying with the prompt to enroll a second biometric feature, via the display generation component, an option to not enroll a second biometric feature [Fig. 5N, (554, 544), Paras. 255-256, enroll additional fingerprint (554) or not enroll (544)]; and the one or more programs further including instructions for: while concurrently displaying the prompt to enroll the second biometric feature and the option not to enroll a second biometric feature, receiving user input selecting the option to not enroll a second biometric feature [Fig. 5N, (544), Paras. 255-256, user selects “Back” button]; and in response to receiving user input selecting the option to not enroll a second biometric feature, ceasing to display the prompt to enroll a second biometric feature [Para. 255, stop displaying the fingerprint settings page].

Regarding claim 3, Han teaches all of the limitations of claim 1 as described above. Han further teaches wherein displaying the user interface for enrolling a biometric feature and receiving one or more enrollment inputs via the biometric sensor are part of a setup procedure for configuring the computer system for use [Fig. 5A, Para. 241, wizard setup for Touch ID].

Regarding claim 6, Han teaches all of the limitations of claim 1 as described above. Han further teaches wherein the user interface for enrolling the biometric feature includes a visual indication of a location of the biometric sensor of the computer system [Fig. 5B, Para. 242, displaying a visual of where the fingerprint sensor is located (i.e. Home button)].

Regarding claim 10, Han teaches a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of a computer system with a biometric sensor [Fig. 1A, (169), Para. 110, fingerprint sensor], wherein the computer system is in communication with a display generation component, the one or more programs including instructions for: 
displaying, via the display generation component, a user interface for enrolling a biometric feature [Fig. 5A, Para. 241, touch ID setup screen]; 
while displaying the user interface for enrolling the biometric feature, receiving one or more enrollment inputs via the biometric sensor [Figs. 5B-5J, Paras. 242-250, a plurality of inputs by the user scanning a fingerprint to be enrolled];
in response to receiving the one or more enrollment inputs, enrolling a first biometric feature [Fig. 5K, Para. 251, completed enrollment of fingerprint]; and 
after successfully enrolling the first biometric feature, prompting a user to enroll a second biometric feature that is different from the first biometric feature [Fig. 5N, (554), Paras. 255-256, allowing a user to enroll another fingerprint].

Regarding claim 11, Han teaches a method, comprising: 
at a computer system [Fig. 1A, (100), Para. 98] with a biometric sensor [Fig. 1A, (169), Para. 110, fingerprint sensor], wherein the computer system is in communication with a display generation component: 
displaying, via the display generation component, a user interface for enrolling a biometric feature [Fig. 5A, Para. 241, touch ID setup screen]; 
while displaying the user interface for enrolling the biometric feature, receiving one or more enrollment inputs via the biometric sensor [Figs. 5B-5J, Paras. 242-250, a plurality of inputs by the user scanning a fingerprint to be enrolled];
in response to receiving the one or more enrollment inputs, enrolling a first biometric feature [Fig. 5K, Para. 251, completed enrollment of fingerprint]; and 
after successfully enrolling the first biometric feature, prompting a user to enroll a second biometric feature that is different from the first biometric feature [Fig. 5N, (554), Paras. 255-256, allowing a user to enroll another fingerprint].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2018/0173930 A1) in view of Van Os et al. (US 2019/0080072 A1).

Regarding claim 4, Han teaches all of the limitations of claim 1 as described above. Han suggests but does not explicitly teach subsequent to enrolling the first biometric feature and prior to enrolling the second biometric feature, prompting the user to rotate the computer system from a first orientation to a second orientation that is different from the first orientation [Figs. 5D, 5F, Paras. 244, 246, prompting the user with additional information for enrolling their fingerprint].
However, Van Os teaches subsequent to enrolling the first biometric feature and prior to enrolling the second biometric feature, prompting the user to rotate the computer system from a first orientation to a second orientation that is different from the first orientation [Fig. 42C, Para. 1300, prompting the user to rotate the device with a visual aid when enrolling a biometric feature].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the biometric enrollment setup of Han and incorporate the additional enrollment prompts of Van Os to allow the system to alert the user to required inputs to continue with the enrollment process.
A person having ordinary skill in the art would have been motivated to modify and include the additional enrollment prompts to allow the user to effectively add biometric features to the device with ease and efficiency.

Regarding claim 5, Han as modified by Van Os teaches all of the limitations of claim 4 as described above. Van Os further teaches wherein prompting the user to rotate the computer system includes displaying a moving representation of the computer system rotating from the first orientation to the second orientation that is different from the first orientation [Fig. 42C, Para. 1300, prompting the user to rotate the device with a visual aid when enrolling a biometric feature].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the biometric enrollment setup of Han and incorporate the additional enrollment prompts of Van Os to allow the system to alert the user to required inputs to continue with the enrollment process.
A person having ordinary skill in the art would have been motivated to modify and include the additional enrollment prompts to allow the user to effectively add biometric features to the device with ease and efficiency.

Regarding claim 8, Han teaches all of the limitations of claim 1 as described above. But, Han does not explicitly teach wherein the user interface for enrolling the biometric feature includes a visual indication of an orientation of the computer system.
However, Van Os teaches wherein the user interface for enrolling the biometric feature includes a visual indication of an orientation of the computer system [Fig. 42C, Para. 1300, prompting the user to rotate the device with a visual aid when enrolling a biometric feature].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the biometric enrollment setup of Han and incorporate the additional enrollment prompts of Van Os to allow the system to alert the user to required inputs to continue with the enrollment process.
A person having ordinary skill in the art would have been motivated to modify and include the additional enrollment prompts to allow the user to effectively add biometric features to the device with ease and efficiency.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2018/0173930 A1) in view of Kim et al. (US 2015/0131878 A1).

Regarding claim 7, Han teaches all of the limitations of claim 6 as described above. But, Han does not explicitly teach while displaying, via the display generation component, the user interface for enrolling the biometric feature with the visual indication of the location of the biometric sensor, detecting a change in the orientation of the computer system; and in response to detecting the change in the orientation of the computer system, changing the visual indication of the location of the biometric sensor.
However, Kim teaches while displaying, via the display generation component, the user interface for enrolling the biometric feature with the visual indication of the location of the biometric sensor, detecting a change in the orientation of the computer system [Fig. 6B, (192), Para. 77, displaying a visual indication of where to place your finger for biometric enrollment]; and in response to detecting the change in the orientation of the computer system, changing the visual indication of the location of the biometric sensor [Fig. 6B, (192), Para. 77, displaying a visual indication of where to place your finger for biometric enrollment after a device rotation].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the biometric enrollment setup of Han and incorporate the additional enrollment prompts of Kim to allow the system to alert the user to required inputs to continue with the enrollment process.
A person having ordinary skill in the art would have been motivated to modify and include the additional enrollment prompts to allow the user to effectively add biometric features to the device with ease and efficiency.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2018/0173930 A1) in view of Van Os et al. (US 2019/0080072 A1) and further in view of Kim et al. (US 2015/0131878 A1).

Regarding claim 9,  Han as modified by Van Os teaches all of the limitations of claim 8 as described above. But, neither Han nor Van Os explicitly teach while displaying, via the display generation component, the user interface for enrolling the biometric feature with the visual indication of the orientation of the computer system, detecting a change in the orientation of the computer system; and in response to detecting the change in the orientation of the computer system, changing the visual indication of the orientation of the computer system.
However, Kim teaches while displaying, via the display generation component, the user interface for enrolling the biometric feature with the visual indication of the orientation of the computer system, detecting a change in the orientation of the computer system [Fig. 6B, (192), Para. 77, detect rotation of device]; and in response to detecting the change in the orientation of the computer system, changing the visual indication of the orientation of the computer system [Fig. 6B, (192), Para. 77, displaying a visual indication of where to place your finger for biometric enrollment after a device rotation].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the biometric enrollment setup of Han and incorporate the additional enrollment prompts of Kim to allow the system to alert the user to required inputs to continue with the enrollment process.
A person having ordinary skill in the art would have been motivated to modify and include the additional enrollment prompts to allow the user to effectively add biometric features to the device with ease and efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179